UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: April 30 Date of reporting period:July 31, 2014 Item 1. Schedule of Investments. Stone Toro Long Short Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 107.8% COMMUNICATIONS – 2.0% Vodafone Group PLC - ADR1 $ CONSUMER DISCRETIONARY – 19.1% Coach, Inc. Gentex Corp. Las Vegas Sands Corp. Mattel, Inc. McDonald's Corp. Starwood Hotels & Resorts Worldwide, Inc. Tupperware Brands Corp. Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES – 4.1% Hershey Co. Kimberly-Clark Corp. ENERGY – 13.3% Ensco PLC - Class A1 Holly Energy Partners LP Linn Energy LLC Natural Resource Partners LP Occidental Petroleum Corp. TC PipeLines LP FINANCIALS – 19.5% BlackRock, Inc. CME Group, Inc. Eaton Vance Corp. Equity One, Inc. - REIT Federated Investors, Inc. - Class B Potlatch Corp. - REIT T. Rowe Price Group, Inc. Taubman Centers, Inc. - REIT Waddell & Reed Financial, Inc. - Class A HEALTH CARE – 6.5% Baxter International, Inc. Bristol-Myers Squibb Co. Pfizer, Inc. Stone Toro Long Short Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS – 6.6% General Electric Co. $ Ritchie Bros Auctioneers, Inc.1 Teekay LNG Partners LP1 MATERIALS – 8.7% EI du Pont de Nemours & Co. Freeport-McMoRan, Inc. MeadWestvaco Corp. Praxair, Inc. TECHNOLOGY – 15.4% Analog Devices, Inc. CA, Inc. Corning, Inc. Intel Corp. Linear Technology Corp. Texas Instruments, Inc. Xilinx, Inc. UTILITIES – 12.6% Aqua America, Inc. NextEra Energy, Inc. Questar Corp. South Jersey Industries, Inc. Southern Co. Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $8,414,527) Principal Amount SHORT-TERM INVESTMENTS – 7.7% $ UMB Money Market Fiduciary, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $596,482) TOTAL INVESTMENTS –115.5% (Cost $9,011,009) Stone Toro Long Short Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Value Liabilities in Excess of other assets – (15.5)% ) TOTAL NET ASSETS –100.0% $ Number of Shares SECURITIES SOLD SHORT – (84.2)% COMMON STOCKS – (84.2)% COMMUNICATIONS – (2.0)% ) Google, Inc. - Class C* $ ) CONSUMER DISCRETIONARY – (10.6)% ) Amazon.com, Inc.* ) ) CarMax, Inc.* ) ) Dillard's, Inc. - Class A ) ) Hanesbrands, Inc. ) ) Snap-on, Inc. ) ) CONSUMER STAPLES – (2.2)% ) Big Lots, Inc. ) ENERGY – (8.3)% ) Cheniere Energy, Inc.* ) ) Cimarex Energy Co. ) ) Hess Corp. ) ) Whiting Petroleum Corp.* ) ) FINANCIALS – (12.4)% ) Affiliated Managers Group, Inc.* ) ) AMERCO ) ) Goldman Sachs Group, Inc. ) ) Jones Lang LaSalle, Inc. ) ) United Rentals, Inc.* ) ) White Mountains Insurance Group Ltd.1 ) ) HEALTH CARE – (21.1)% ) Akorn, Inc.* ) ) Cigna Corp. ) ) Cooper Cos., Inc. ) ) Gilead Sciences, Inc.* ) ) Mettler-Toledo International, Inc.* ) ) Perrigo Co. PLC1 ) ) Salix Pharmaceuticals Ltd.* ) ) Thermo Fisher Scientific, Inc. ) ) UnitedHealth Group, Inc. ) ) WellPoint, Inc. ) ) Stone Toro Long Short Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INDUSTRIALS – (8.7)% ) FedEx Corp. $ ) ) Hitachi Ltd. - ADR1 ) ) Kansas City Southern ) ) Kirby Corp.* ) ) MATERIALS – (10.4)% ) CF Industries Holdings, Inc. ) ) PPG Industries, Inc. ) ) Royal Gold, Inc. ) ) Sherwin-Williams Co. ) ) Westlake Chemical Corp. ) ) TECHNOLOGY – (8.5)% ) FactSet Research Systems, Inc. ) ) International Business Machines Corp. ) ) Lam Research Corp. ) ) SBA Communications Corp. - Class A* ) ) TOTAL COMMON STOCKS (Proceeds $6,484,653) ) TOTAL SECURITIES SOLD SHORT (Proceeds $6,484,653) $ ) ADR – American Depositary Receipt LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Stone Toro Long Short Fund NOTES TO SCHEDULE OF INVESTMENTS July 31, 2014 (Unaudited) Note 1 – Organization The Stone Toro Long Short Fund (the ‘‘Fund’’) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund seeks to provide capital appreciation while providing lower volatility and minimal correlation to the overall global securities markets.The Fund currently offers three classes of shares: Class A, Class C, and Institutional Class. The Fund’s Institutional Class shares commenced operations on May 16, 2014.The Fund’s Class A and Class C shares commenced operations on June 30, 2014. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. (b) Short Sales Short sales are transactions under which the Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which are recorded as interest expense.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out.A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale.The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price.If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. Stone Toro Long Short Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2014 (Unaudited) Note 3 – Federal Income Taxes At July 31, 2014, gross unrealized appreciation and depreciation of investments owned by the Fund, based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation on investments $ ) Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. Stone Toro Long Short Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2014 (Unaudited) The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of July 31, 2014, in valuing the Fund’s assets carried at fair value: Level 1 Level 2** Level 3** Total Assets Investments Common Stocks* $ $
